DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice
This Final Rejection is the same as Final Rejection dated 07/01/2022 but with the exception that rejection of claim 2 under 35 U.S.C. § 112(b) is now withdrawn.
Allowable Subject Matter
Claims 3-5, 8, and 11 are allowed. 
Regarding claim 3, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: a posture data acquisition section that acquires posture data indicating a posture of a first target node and a posture of a second target node, the first and second target nodes being included in a skeleton model of a tree structure; a first posture update section that performs update of postures of a first node group that contains nodes including the first target node and connected to one another by forward reaching phase processing in Forward and Backward Reaching Inverse Kinematics computing, on the first node group on a basis of the posture data; a second posture update section that performs update of postures of a second node group that contains nodes including the second target node and connected to one another by the forward reaching phase processing in the Forward and Backward Reaching Inverse Kinematics computing, on the second node group on the basis of the posture data; a third posture update section that updates postures of a plurality of nodes including a node included in the first node group and closest to a junction included in the skeleton model and a node included in the second node group and closest to a junction included in the skeleton model after updating the first node group and the second node group; and a fourth posture update section that updates a posture of the skeleton model by backward reaching phase processing in the Forward and Backward Reaching Inverse Kinematics computing.
Regarding claim 4, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: an estimation section that estimates a pivoting foot on the basis of the posture data; and a determination section that determines an initial position of a lumbar node in the Forward and Backward Reaching Inverse Kinematics computing on a basis of a position of the pivoting foot.
Claim 5 is also allowed for depending from claim 4.
Regarding claim 8, see treatment of claim 3.	
Regarding claim 11, see treatment of claim 3. 
Response to Amendment
Applicant’s amendment to the abstract to overcome its objection has been considered and is persuasive. The objection is withdrawn.
Applicant’s amendments to the claims to overcome their rejections under 35 U.S.C. § 101 have been considered and are persuasive. The rejections are withdrawn.
Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered as follows: the rejections have been updated with new references in light of Applicant’s amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: posture data acquisition section, position determination section, initial position determination section, and posture update section.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is the processor (e.g., PGPUB, ¶ [0088]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brewster (U.S. Pat. App. Pub. No. US 20180122125 A1), and further in view of Silkin et al. (U.S. Pat. App. Pub. No. US 20170003738 A1; hereinafter "Silkin").

	Regarding claim 1, Brewster teaches a skeleton model update apparatus comprising (Brewster, Fig. 1, ¶ [0038], a computer system with at least a processor):
a posture data acquisition section that acquires posture data indicating a posture of a target node included in a skeleton model of a tree structure (Brewster, ¶ [0003], the characters can consist of a hierarchy of joints, or a “rig”, that form a skeleton; Fig. 11, ¶ [0210], joint data for a plurality of joints in a chain is accessed along with data defining a target curve. The joint data can be stored as a current configuration (i.e., posture) of a component of a rig. Note: while Brewster does not expressly teach “nodes,” the reference renders it obvious. For example, Brewster teaches object 200 comprising bones with joints. Brewster, ¶ [0050]. For broadest reasonable interpretation purposes and without importing limitations from the specification into the claim (MPEP §§ 2111 and 2111.01), Fig. 3 of the drawings and ¶ [0056] of the Specification show a skeleton model with nodes.),

a position determination section that determines a position to which the target node is to move on a basis of the posture data (Brewster, ¶ [0074], defining a target curve; ¶ [0210], data defining a target curve based on rig configuration);
an initial position determination section that determines an initial position of a parent node of the target node in Forward and Backward Reaching Inverse Kinematics computing including determination of a new position of the parent node on condition that a length between the target node and the parent node is kept constant and based on the position to which the target node is to move and a current position of the parent node of the target node, on a basis of the position to which the target node is to move and a given posture of the skeleton model (Brewster, Fig. 10, ¶¶ [0035] & [0198], Forward and Backward Reaching Inverse Kinematics (FABRIK); Fig. 3, ¶ [0057], parent and child nodes; ¶ [0059], the length of each object section (bone) together with that bone's orientation relative to its parent bone, i.e. this geometric data represents the distance between a joint and its parent joint, together with the orientation of that joint relative to the parent join; ¶ [0074], a start control point defining a start location, and orientation for the curve and the definition of the parametric curve (the curve shape), and an end control point defining the end location of the curve); and
a posture update section that updates a posture of the skeleton model by executing the Forward and Backward Reaching Inverse Kinematics computing including the determination of the new position of the parent node based on the position to which the target node is to move and the initial position of the parent node (Brewster, Figs. 5, 11 & 13, ¶ [0252], updating a configuration for the effectors associated with the object parts of the object 200 and updates the position and orientation of the object parts, i.e. the curve IK operation updates the geometric data 610 for the object 200).
Brewster does not expressly teach, but Silkin teaches wherein the posture is identified from a plurality of trackers worn on different regions of a user’s body (Silkin, ¶ [0058], body tracker 130 may be used to track position and orientation of a user's head or torso. Body trackers 130 preferably include tracking modules substantially similar to the hand tracking modules 112 of the hand controller 130; ¶ [0041], hand tracking module 112 includes both magnetic sensing coils and an inertial measurement unit (IMU). The IMU may include accelerometers and/or gyroscopes that record orientation and/or motion of hand tracking module 112).
Brewster and Silkin (hereinafter "Brewster-Silkin") are analogous because they are directed at avatar motion. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to create new and useful systems and methods for immersive physical interaction with a virtual environment. Silkin, ¶ [0005].

	Regarding claim 2, Brewster-Silkin teaches a skeleton model update apparatus comprising:
a posture data acquisition section that acquires posture data indicating a posture of a target node included in a skeleton model of a tree structure (see treatment of claim 1),
wherein the posture is identified from a plurality of trackers worn on different regions of a user’s body (see treatment of claim 1);
a posture update section that updates a posture of the skeleton model by executing Forward and Backward Reaching Inverse Kinematics computing (see treatment of claim 1);
a rotation identification section that identifies a rotation of the target node about an axis that is a bone connecting the target node to the parent node of the target node on a basis of the posture data (Brewster, Fig. 7a, ¶ [0113], rotating the bone by the angle between the BoneLength vector and the ChainStartToTargetEnd vector. The axis of rotation is perpendicular to both of these vectors); and
a rotation determination section that determines a rotation of the parent node on a basis of the rotation of the target node (Brewster, Fig. 7a, ¶ [0113], angle between the BoneLength vector and the ChainStartToTargetEnd vector).

	Regarding claim 6, see treatment of claim 1.

	Regarding claim 7, see treatment of claim 2.

	Regarding claim 9, see treatment of claim 1.

	Regarding claim 10, see treatment of claim 2.

Regarding claim 13, Brewster-Silkin teaches the skeleton model update apparatus according to claim 1, wherein the plurality of trackers each comprises an acceleration sensor and an inertial measurement unit (Silkin, ¶ [0041], accelerometers and inertial measurement unit).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brewster-Silkin, and further in view of Winold et al. (U.S. Pat. App. Pub. No. US 20220035443 A1; hereinafter "Winold").

	Regarding claim 12, Brewster-Silkin teaches the skeleton model update apparatus according to claim 1, wherein the plurality of trackers include a head tracker, a left hand tracker, a right hand tracker, head or torso; ¶ [0033], hand position/orientation (HPO) tracker 110 functions to enable natural motion interaction by precisely tracking position and orientation of a user's hands (i.e., claimed left hand tracker and right hand tracker)).
Brewster-Silkin does not expressly teach, but Winold teaches a left foot tracker and a right foot tracker (Winold, Fig. 5, ¶ [0110], sensors at the ankles for exercises requiring leg movement).
Brewster-Silkin and Winold (hereinafter "Brewster-Silkin-Winold") are analogous because they are directed at body tracking. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to improve and address the issue of missing or inadequate data when tracking human movements. Winold, ¶ [0007].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619